909 F.2d 1483
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard JOHNSON, Plaintiff-Appellant,v.Robert BROWN, Marjorie Van Ochten, Defendants-Appellees.
No. 90-1274.
United States Court of Appeals, Sixth Circuit.
Aug. 14, 1990.

1
Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and JAMES D. TODD, District Judge.*

ORDER

2
Richard Johnson appeals a judgment of the district court dismissing his civil rights action.  He now moves for the appointment of counsel.  Based upon a review of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Johnson, an inmate at the Jackson State Prison, filed a complaint pursuant to 42 U.S.C. Secs. 1981, 1983, 1985 and 1986 in the District Court for the Eastern District of Michigan.  In support of his request for monetary damages, injunctive relief and a declaratory judgment, he alleged that defendants were responsible for the adoption of a prison policy directive regarding meals served to inmates in administrative segregation.  Specifically, Johnson maintained that the challenged policy directive, PD-BCF-55.04, allowed prison officials to place any inmate in administrative segregation found to have misused his food or eating utensils on a diet consisting solely of a substance known as food loaf.  Johnson maintained that such a policy was in conflict with a state administrative regulation specifying that prisoners could not be deprived of normal meals as a disciplinary or punitive sanction and that a diet exclusively of food loaf constituted cruel and unusual punishment in violation of the eighth amendment.  Finally, Johnson also alleged that defendants had violated his right to due process as he was placed on a food loaf diet on numerous occasions without the provision of a hearing mandated by PD-BCF-50.44.


4
Defendants responded to the complaint by filing a motion for summary judgment.  After consideration of Johnson's response, a magistrate determined that summary judgment was warranted and recommended the dismissal of the complaint.  The district court, over Johnson's objections, agreed and entered judgment in favor of defendants.  Johnson then filed this appeal.


5
Based upon a careful consideration of the record, this court has concluded that the district court properly granted defendants' motion for summary judgment.   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).  Accordingly, the motion for appointment of counsel is denied and the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James D. Todd, U.S. District Judge for the Western District of Tennessee, sitting by designation